Citation Nr: 1208873	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  08-10 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a disability manifested by left hip pain.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for a left hip disability.  Jurisdiction over the Veteran's claim has remained with the RO in Roanoke, Virginia.

Although the Veteran's initial service connection claim referred to a left hip disability, the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As explained below, evidence reveals that the Veteran's left hip symptoms are the result of a lower back disability.  Thus, the Board has characterized the issue as a claim for entitlement to service connection for a left hip disability, to include a lower back disability. 

The Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a psychiatric disability.  In a December 2011 decision, a Decision Review Officer granted service connection for that disability, and thereby resolved the appeal as to that issue.

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU has been raised by the record.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was afforded a VA examination for a left hip disability in March 2011 and was diagnosed as having left hip arthralgia (i.e. joint pain).  The physician assistant who conducted the examination opined that the Veteran did not have a left hip disability and that his left hip symptoms were not caused by or related to service.  

The examiner reasoned that there was no specific left hip condition, but that the Veteran had ankylosing spondylitis with sclerosis of the sacroiliac joint.  His pain was in the area of the sacroiliac joint, there was no evidence of treatment for a left hip problem in his service treatment records other than when he was seen for several complaints in 1969 (at which time X-rays were normal), and there was otherwise no evidence to support the claim that his left hip problems were related to service.  These conclusions were based on the examiner's 26 years of medical experience (including specific experience in rheumatology) and a careful review of the Veteran's records.

Although the examiner opined that the Veteran's left hip symptoms were related to a lower back disability (i.e. ankylosing spondylitis with sclerosis of the sacroiliac joint), she did not provide an opinion as to the etiology of the sacroiliac disability.

Service treatment records reflect that he was treated on numerous occasions in service for back problems.  He was involved in 2 motor vehicle accidents in 1966/1967 and 1968.  He reported that he injured his back in both accidents and he was treated on several occasions between April 1968 and May 1969 for chronic low back pain which radiated to the legs and hips and was associated with numbness and tingling of the left leg.  An examination in April 1968 revealed tenderness in the L5-S1 area.  Diagnoses of low back pain, chronic low back strain, and left leg numbness were provided.

The March 2011 examination is also inadequate because the examiner did not acknowledge or discuss the Veteran's reports of an in-service left hip injury and left hip symptoms ever since that time.  The examiner reasoned that there was no evidence of treatment for left hip problems in the Veteran's service treatment records other than one instance in April 1969 when he reported intermittent left hip cramps.  

However, the Veteran has reported on several occasions that he dislocated his left hip in 1970 while stationed aboard the U.S.S. Franklin D. Roosevelt when he was blown into a cat walk by a military aircraft when he was standing on the flight deck.  Left hip symptoms had persisted ever since that time.  In a June 2010 letter, a fellow serviceman who served aboard the U.S.S. Franklin D. Roosevelt with the Veteran confirmed that the Veteran had injured his hip in 1970 when he was knocked off the flight deck by a jet blast.

A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, although the examiner noted in the examination report that the Veteran's claims file had been reviewed, she reported that private treatment records had not been reviewed.  In light of the fact that there are private treatment records in the claims file, it is unclear as to the extent to which these records were considered.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.   38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. 
§ 3.159(c)(4).

Evidence associated with the Veteran's claims file, including a September 2011 VA examination report, indicates that he is in receipt of Social Security Administration (SSA) disability benefits for his diagnosed back disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and, as they reportedly pertain to a back disability, appear directly relevant to the issue currently on appeal

A January 2007 VA rheumatology treatment note reveals that the Veteran reported that he had received treatment for his back disability from Dr. Ann Bacon.  Any records pertaining to treatment for a back disability from Dr. Bacon are directly relevant to the issue on appeal and no attempts have been made to obtain any records from this treatment provider.

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2). Thus, a remand is also necessary to attempt to obtain any relevant records from Dr. Bacon. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented.  

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to complete an authorization to obtain all records of his treatment for left hip and back disabilities from Dr. Bacon and from any other sufficiently identified private treatment provider.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

All efforts to obtain these treatment records should be documented in the claims file.  If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any information from SSA and any additional treatment records, schedule the Veteran for a VA examination to determine whether any current left hip/lower back disability is the result of a disease or injury in service.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current left hip disability (any left hip disability diagnosed since March 2007) had its onset in service or in the year immediately following service, is related to the Veteran's reported in-service left hip injury or left hip cramps, or is otherwise the result of a disease or injury in service.

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left hip symptoms are related to a lower back disability.  If so, the examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that such current lower back disability (any lower back disability diagnosed since March 2007) had its onset in service or in the year immediately following service, is related to the Veteran's motor vehicle accidents and subsequent lower back problems in service, or is otherwise the result of a disease or injury in service.  

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's in-service motor vehicle accidents, lower back problems, and left hip cramps, and his reports of a left hip injury in service and of left hip symptoms in the years since service.

The examiner must provide reasons for each opinion given. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The absence of evidence of treatment for particular left hip and lower back injuries in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report left hip and back injuries in service, his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  The AOJ should review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


